United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1211
Issued: August 5, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 6, 2019 appellant filed a timely appeal from an April 1, 2019 merit decision and
an April 25, 2019 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).1
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a recurrence
of disability commencing June 5, 1988, causally related to her accepted August 12, 1987
employment injury; (2) whether OWCP properly adjudicated appellant’s request for
reconsideration from the denial of her claim for a recurrence of disability before her simultaneous
1
On September 30, 2019 the Board received appellant’s request for oral argument before the Board. The Board’s
Rules of Procedure at 20 C.F.R. § 501.5(b) requires that a request for oral argument must be made no later than 60
days after the filing of the appeal. Appellant’s request for oral argument was not made within 60 days of the filing of
the appeal, and was therefore untimely.
2

5 U.S.C. § 8101 et seq.

request for an oral hearing; and (3) whether OWCP properly denied appellant’s request for
reconsideration of her termination decision, finding that it was untimely filed and failed to
demonstrate clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are set forth
as follows.
On August 13, 1987 appellant, then a 36-year-old distribution clerk, filed a traumatic injury
claim (Form CA-1) alleging that on August 12, 1987 she sustained an injury to her lower back
when she lifted a bag of heavy boxes out of a tub and onto a ledge while in the performance of
duty. She stopped work on August 13, 1987. On August 24, 1987 OWCP accepted appellant’s
claim for low back strain.
In a report dated January 11, 1988, Dr. John L. Beghin, a Board-certified orthopedic
surgeon serving as an impartial medical examiner, conducted an examination and determined that
appellant no longer had employment-related residuals requiring further medical treatment or work
restrictions.
Following a February 29, 1988 notice of proposed termination of compensation, OWCP
terminated appellant’s wage-loss compensation by decision dated June 1, 1988, finding that the
weight of the medical evidence established that her disability resulting from her August 12, 1987
employment injury had ceased on or before June 5, 1988.
On September 14, 1988 appellant appealed to the Board. By decision dated April 24, 1989,
the Board found that the weight of the medical opinion evidence established that she had no
disability on or after June 5, 1988, causally related to her August 12, 1987 employment injury.
The Board therefore affirmed OWCP’s June 1, 1988 termination decision.4
On February 16, 1990 appellant requested reconsideration of OWCP’s April 24, 1989
decision. By decision dated March 20, 1990, OWCP denied modification of its prior decision.
Appellant requested reconsideration on July 13, 1990, but by decision dated August 22, 1990
OWCP denied her request. On September 24, 1990 she again requested reconsideration. By
decision dated October 30, 1990, OWCP denied appellant’s request for reconsideration.
On November 23, 1990 appellant, through her then counsel, appealed to the Board. By
decision dated October 31, 1991, the Board affirmed OWCP’s March 20, 1990 decision finding
that the weight of the medical opinion evidence established that appellant had no disability on or
after June 5, 1988, the effective date of the termination of her wage-loss compensation benefits,
causally related her August 12, 1987 employment injury. The Board also affirmed OWCP’s

3

Docket No. 19-0351 (issued October 31, 1991) and Docket No. 88-1863 (issued April 24, 1989).

4

Docket No. 19-1863 (issued April 24, 1989).

2

August 22 and October 30, 1990 decisions finding that OWCP properly declined to reopen her
case for a merit review.5
On December 8, 1996 appellant, through her then representative, requested a review of the
written record by a representative of OWCP’s Branch of Hearings and Review. By decision dated
January 13, 1997, OWCP’s Chief, Branch of Hearings and Review, denied appellant’s request.
Additions to the case record were thereafter sparse for many years.
In a July 18, 2017 report, Dr. Michael Coscia, a Board-certified orthopedic surgeon, noted
that appellant had worsening low back pain for the past three years. He diagnosed back, leg, and
neck pain; lumbar stenosis with neurogenic claudication; cervical spondylosis; lumbar
spondylosis; and atherosclerosis. Dr. Coscia described the conditions as degenerative
osteoarthritis in the joints related to aging processes and opined that the conditions were not related
to her employment injury from 30 years ago. He noted that his current findings would not support
reopening appellant’s work-related injury case. Dr. Coscia explained that the symptoms appellant
was experiencing were related to routine lumbar spinal stenosis with lower extremity neurogenic
claudication.6
On February 12, 2019 appellant filed a notice of recurrence (Form CA-2a) alleging that
she sustained a recurrence of disability and the need for medical treatment due to her August 12,
1987 employment injury. She explained that her “pain is ongoing due to my [August 12, 1987]
injury, lumbar strain, and back spurs, leg pain included.” Appellant further noted that she “never
healed” and “suffered since [August 12, 1987].”
In a development letter dated February 25, 2019, OWCP noted that the evidence submitted
was insufficient to establish the claimed recurrence. It informed her of the type of factual and
medical evidence needed. OWCP provided a questionnaire for her completion. It afforded
appellant 30 days to submit the requested evidence.
In a February 28, 2019 report, Dr. Jerry Powell, a Board-certified family practitioner, noted
that appellant’s 1987 injury occurred due to repetitively lifting up to 70 pounds and repetitively
bending and twisting for 18 years. He diagnosed spondylosis with myelopathy and intervertebral
5

Docket No. 91-0351 (issued October 31, 1991).

6

On July 17, 2017 appellant filed an occupational disease claim (Form CA-2) alleging that in August 1987 she
sustained a low back injury while lifting heavy bags in the performance of duty. OWCP assigned this claim OWCP
File No. xxxxxx701. It initially denied this claim on August 9, 2017 as untimely filed. By decision dated
December 12, 2017, an OWCP hearing representative remanded the case as appellant had not been issued a
development letter. On January 24, 2018 OWCP denied the claim as the medical evidence failed to establish that
appellant’s claimed medical condition was causally related to the accepted employment factors. By decision dated
May 17, 2018, an OWCP hearing representative remanded the case for doubling of the file with OWCP File No.
xxxxxx701. OWCP File No. xxxxxx701 has been combined with the current claim and has been designated the master
file. By decision dated July 31, 2018, OWCP found that appellant’s claim was untimely filed. By decision dated
February 8, 2019, an OWCP hearing representative vacated the prior decision and remanded the case to OWCP. The
hearing representative found that OWCP should obtain a complete record of appellant’s claim under OWCP File No.
xxxxxx390 from the Federal Records Center. The hearing representative also advised appellant that, if she believed
she experienced a recurrence of her “August 12, 2017” injury, she should file a notice of recurrence in OWCP File
No. xxxxxx390.

3

disc degeneration, lumbar region; other intervertebral disc degeneration lumbosacral region; other
intervertebral disc disorder, lumbar region; intravertebral disc disorders, lumbar region; and
intravertebral disc disorders with radiculopathy, lumbosacral region. Regarding causation,
Dr. Powell explained that the accepted lumbar injury in 1987 “weakened the supportive structures
and stability of the lumbar spine and lumbosacral spine causing instability in the lumbar spine and
lumbar sacral spine causing improper function, this condition was never resolved, and is the cause
of the accelerating and precipitating the osteoarthritis and degenerative disc disease with
radiculopathy which she currently presents with, and is the cause of her worsening conditions that
she presents with….” He also indicated that, “the two sedentary positions held after [federal
employment] did not appear to contribute, affectively, to the worsening of the previously accepted
medical conditions. Patient denies any other injuries or illnesses that could directly relate.”
Dr. Powell opined that appellant’s lumbar and lumbosacral degenerative disc disease with
radiculopathy and lumbar and lumbosacral osteoarthritis was “precipitated by and is a direct result
of the original work-related injury, while bending twisting and lifting up to 70 pounds as her
required work duties…”
On March 9, 2019 OWCP received appellant’s completed questionnaire. Appellant
explained that she had not returned to work at the employing establishment following the initial
employment injury of August 12, 1987. She noted that when she was released to light-duty work
for four hours a day and no lifting over 10 pounds, the employing establishment did not have a
light-duty position available. Appellant also noted that, following her federal employment, she
worked from 1997 to 2008 as a receptionist, sitting only, and nine months from September 2017
to June 2018 as a substitute teacher, sitting and helping students with assignments. She denied
any outside sports or activities.
By decision dated April 1, 2019, OWCP denied appellant’s recurrence claim. It explained
that pursuant to its procedures, if a formal decision was previously made in a claim determining
that a claimant no longer suffers any residuals of the work injury, and the alleged recurrence
occurred subsequent to the issuance of the decision, the claimant should refer to the appeal rights
accompanying the termination decision. OWCP determined, therefore, that no further action
should be taken on the recurrence claim.7
In a request dated April 16, 2019, received by OWCP on April 22, 2019, appellant
requested reconsideration and also requested an oral hearing before an OWCP hearing
representative. She argued that she had continuing employment-related disability for which she
had previously received compensation benefits, that the new medical evidence established a
recurrence of disability due to her August 12, 1987 employment injury, and that the denial was
based on an old report.
By decision dated April 25, 2019, OWCP summarily denied her requests as they were
untimely filed and failed to demonstrate clear evidence of error. Although it noted that “the basis
for this decision is outlined in the enclosure,” there was no enclosure.

7
OWCP explained that appellant’s claim for an occupational disease was considered separately under a separate
claim File No. xxxxxx701.

4

LEGAL PRECEDENT -- ISSUE 1
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.8 Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages.9 An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.10 When, however, the medical evidence
establishes that the residuals or sequelae of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in his or her employment, he or she is
entitled to compensation for loss of wages.11
OWCP’s implementing regulations define a recurrence of disability as an inability to work
after an employee has returned to work, caused by a spontaneous change in a medical condition,
which resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment.12
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that,
for each period of disability claimed, the disabling condition is causally related to the employment
injury, and supports that conclusion with medical reasoning.13 Where no such rationale is present,
the medical evidence is of diminished probative value.14
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability commencing June 5, 1988, causally related to her accepted August 12, 1987 employment
injury.
Initially, the Board finds that the April 1, 2019 OWCP letter constitutes a final merit
decision on appellant’s claim for a recurrence of disability. In this letter OWCP explained that

8

20 C.F.R. § 10.5(f); see J.S., Docket No. 19-1035 (issued January 24, 2020).

9

See J.R., Docket No. 19-0120 (issued September 11, 2019).

10

A.P., Docket No. 19-0446 (issued July 10, 2019).

11

Id.

12

20 C.F.R. § 10.5(x).

13

See J.S., supra note 8.

14

Id.

5

pursuant to its procedures15 appellant was precluded from pursuing a recurrence claim because her
compensation benefits had been terminated. However, Chapter 1500.3(b)(1)(a) of the Federal
(FECA) Procedure Manual provides in part: “The CE [claims examiner] should carefully review
the recurrence claim to determine if the claimant is requesting reconsideration rather than claiming
a recurrence…. [A] request to reopen the case should address some material change in the
employee’s medical condition or employment status.” This suggests that further development may
be conducted by OWCP on a recurrence claim following a termination decision. As OWCP sent
appellant a development letter on February 25, 2019, which led to the submission of further factual
and medical evidence, the Board finds that OWCP properly conducted further development of
appellant’s claim, and therefore the April 1, 2019 correspondence is considered a final adverse
decision.
The Board notes that it is unnecessary to consider the evidence appellant submitted prior
to the issuance of OWCP’s last merit decision prior to the Board’s October 31, 1991 decision. The
Board previously considered this evidence in its April 24, 1989 and October 31, 1991 merit
decisions. Findings made in prior Board decisions are res judicata, absent further review by
OWCP under section 8128 of FECA.16
In support of her recurrence claim appellant submitted a February 28, 2019 report from
Dr. Powell who diagnosed spondylosis with myelopathy and intervertebral disc degeneration,
lumbar region; other intervertebral disc degeneration lumbosacral region; other intervertebral disc
disorder, lumbar region; intravertebral disc disorders, lumbar region; and intravertebral disc
disorders with radiculopathy, lumbosacral region. The Board notes that none of these diagnoses
are accepted conditions. It is appellant’s burden to establish that any additional conditions were
causally related to the accepted August 12, 1987 employment injury.17 Dr. Powell opined that the
“accepted lumbar injury 1987 weakened the supportive structures and stability of the lumbar spine
and lumbosacral spine causing instability in the lumbar spine and lumbar sacral spine causing
improper function, this condition was never resolved, and is the cause of the accelerating and
precipitating the osteoarthritis and degenerative disc disease with radiculopathy which she
currently presents with, and is the cause of her worsening conditions that she presents with…” He
further opined that “[i]n my medical opinion, [appellant’s] lumbar and lumbosacral degenerative
disc disease with radiculopathy and lumbar and lumbosacral osteoarthritis was precipitated by and
is a direct result of the original work-related injury. While Dr. Powell generally provided a
supportive opinion, he failed to provide medical rationale to explain how a 1987 back strain had
resulted in “weakened supportive structures” and “spinal instability.” A medical opinion should
reflect a correct history and offer a medically sound explanation by the physician of how the
specific employment injury physiologically caused or aggravated the diagnosed conditions or a

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b) (June 2013).

16

5 U.S.C. § 8128. See M.S., Docket No. 19-1401 (issued July 8, 2020); see also M.D., Docket No. 20-0007 (issued
May 13, 2020); J.T., Docket No. 18-1757 (issued April 19, 2019); D.B., Docket No. 18-0409 (issued
October 28, 2019).
17

J.W., Docket No. 15-0325 (issued October 2, 2015).

6

resulting recurrence period of disability.18 The Board also notes that the record contains a
significant lack of bridging medical evidence to support Dr. Powell’s history of injury and
recurrence.19 The Board therefore finds that his opinion is of limited probative value. This report
is of limited probative value and is insufficient to establish appellant’s recurrence claim.20
The record also contains a July 18, 2017 report from Dr. Coscia who provided diagnoses
and opined that appellant’s conditions did not have a relationship with her employment injury from
30 years prior. Dr. Coscia explained that the symptoms appellant was experiencing were related
to lumbar spinal stenosis with lower extremity neurogenic claudication. This report does not
support appellant’s claim as Dr. Coscia opined that her conditions were not work related. The
Board has held that medical evidence that negates causal relationship is of no probative value.21
Therefore, this evidence is insufficient for appellant to meet her burden of proof to establish her
claim.
As noted, a claimant must submit rationalized medical evidence supporting causal
relationship between the disabling condition and the accepted employment injury. None of the
medical evidence of record provided a discussion of how appellant’s accepted August 12, 1987
employment injury caused total disability from work during the period in question. As appellant
has not submitted medical evidence establishing a recurrence of disability commencing June 5,
1988, causally related to her accepted employment injury, the Board finds that she has not met her
burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that “a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the issuance
of the decision, to a hearing on his or her claim before a representative of the Secretary.”22 Sections
10.617 and 10.618 of the federal regulations implementing this section of FECA provide that a
claimant shall be afforded a choice of an oral hearing or a review of the written record by a
representative of the Secretary.23 A claimant is entitled to a hearing or review of the written record

18

See A.T., Docket No. 19-0410 (issued August 13, 2019); E.L., Docket No. 17-1632 (issued January 3, 2018);
J.M., Docket No. 17-1002 (issued August 22, 2017).
19

See J.M., Docket No. 17-1688 (issued December 13, 2019).

20
See H.N., Docket No. 18-0501 (issued February 20, 2020); Alice J. Tysinger, 51 ECAB 638 (2000); Barbara J.
Warren, 51 ECAB 413 (2000).
21

M.C., Docket No. 19-1074 (issued June 12, 2020); T.W., Docket No. 19-0677 (issued August 16, 2019).

22

5 U.S.C. § 8124(b)(1).

23

20 C.F.R. §§ 10.616, 10.617.

7

as a matter of right only if the request is filed within the requisite 30 days as determined by
postmark or other carrier’s date marking and before the claimant has requested reconsideration.24
The Board has long held that, if there are simultaneous requests for a hearing and for
reconsideration, OWCP is to proceed with adjudicating the hearing request before
reconsideration.25
ANALYSIS -- ISSUE 2
The Board finds that OWCP improperly adjudicated appellant’s request for reconsideration
from the denial of her claim for a recurrence of disability before her simultaneous request for an
oral hearing.
Appellant’s hearing request from OWCP’s April 1, 2019 denial of her recurrence claim
was dated April 16, 2019 and received on April 22, 2019.26 As she filed the hearing request within
30 days of the April 1, 2019 OWCP decision denying her claim for a recurrence of disability, the
Board finds that it was timely filed. While appellant also requested reconsideration on April 22,
2019, in keeping with Board precedent, OWCP was to proceed with adjudicating the hearing
request before the reconsideration request.27
However, it improperly adjudicated the
reconsideration request instead.
A claimant who has received a final adverse decision by OWCP may obtain a hearing by
writing to the address specified in the decision within 30 days of the date of the decision for which
a hearing is sought.28 Inasmuch as appellant’s hearing request was timely filed, the Board will set
aside the decision and remand the case for OWCP to schedule an oral hearing.29
Accordingly, the case must be remanded for OWCP to address appellant’s timely hearing
request.

24

Id. at § 10.616(a).

25

See Order Remanding Case, J.S., Docket No. 14-1203 (issued November 24, 2014); Order Remanding Case,
D.M., Docket No. 10-2237 (issued June 28, 2011); see also Mary E. Schipske, 43 ECAB 318 (1991); Mary G. Allen,
40 ECAB 190 (1988).
26

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1601.4a. (October 2011),
which provides: “Timeliness. The request is timely if it was mailed (as determined by the postmark or other carrier’s
date marking) within 30 days of the date of the district office’s decision. 20 C.F.R. § 10.616. If the postmark is not
legible, the request will be deemed timely unless [OWCP] has kept evidence of date of delivery on the record reflecting
that the request is untimely.”
27

See supra note 25.

28

20 C.F.R. § 10.616(a).

29

See J.S. and D.M., supra note 25.

8

LEGAL PRECEDENT -- ISSUE 3
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.30 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.31 Timeliness is determined by the document receipt date of
the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS).32 Imposition of this one-year filing limitation does
not constitute an abuse of discretion.33
OWCP may not deny a reconsideration request solely because it was untimely filed. When
a claimant’s application for review is untimely filed, OWCP must nevertheless undertake a limited
review to determine whether the request demonstrates clear evidence of error.34 If an application
demonstrates clear evidence of error, OWCP will reopen the case for merit review.35
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to demonstrate clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must be of sufficient probative value to shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of OWCP’s
decision.36
OWCP procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face demonstrates that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued, would
have created a conflict in medical opinion requiring further development, is not clear evidence of

30

5 U.S.C. § 8128(a); Y.S., Docket No. 08-0440 (issued March 16, 2009).

31

20 C.F.R. § 10.607(a).

32

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

33

E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

34

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

35

M.L., Docket No. 09-0956 (issued April 15, 2010). See also 20 C.F.R. § 10.607(b); supra note 32 at Chapter
2.1602.5 (February 2016).
36

J.W., Docket No. 18-0703 (issued November 14, 2018); Robert G. Burns, 57 ECAB 657 (2006).

9

error.37 The Board makes an independent determination of whether a claimant has demonstrated
clear evidence of error on the part of OWCP.38
Section 8124(a) of FECA provides that OWCP shall determine and make a finding of fact
and make an award for or against payment of compensation.39 Section 10.126 of Title 20 of the
Code of Federal Regulations provides that a decision shall contain findings of fact and a statement
of reasons.40 The Board has held that the reasoning behind OWCP’s evaluation should be clear
enough for the reader to understand the precise defect of the claim and the kind of evidence which
would overcome it.41
ANALYSIS -- ISSUE 3
The Board finds that the case is not in posture for decision.
OWCP summarily denied appellant’s request for reconsideration without complying with
the review requirements of FECA and its implementing regulations.42 As noted above, section
8124(a) of FECA provides that OWCP shall determine and make a finding of fact and make an
award for or against payment of compensation.43 Its regulations at 20 C.F.R. § 10.126 provide
that the decision of the Director of OWCP shall contain findings of fact and a statement of reasons.
As well, OWCP’s procedures provide that the reasoning behind OWCP’s evaluation should be
clear enough for the reader to understand the precise defect of the claim and the kind of evidence
which would overcome it.44 In the April 25, 2019 decision, OWCP denied appellant’s April 22,
2019 reconsideration request, finding it was untimely filed as it was received more than a year
following the last merit termination decision dated March 20, 1990,45 but failed to analyze the
37

J.S., Docket No. 16-1240 (issued December 1, 2016); supra note 32 at Chapter 2.1602.5(a) (February 2016).

38

D.S., Docket No. 17-0407 (issued May 24, 2017).

39

5 U.S.C. § 8124(a).

40

20 C.F.R. § 10.126.

41

L.M., Docket No. 13-2017 (issued February 21, 2014); D.E., Docket No. 13-1327 (issued January 8, 2014); L.C.,
Docket No. 12-0978 (issued October 26, 2012); Federal (FECA) Procedure Manual Part 2 -- Claims, Disallowances,
Chapter 2.1400.5 (February 2013) (all decisions should contain findings of fact sufficient to identify the benefit being
denied and the reason for the disallowance).
42

See Order Remanding Case, C.G., Docket No. 20-0051 (issued June 29, 2020); Order Remanding Case, T.P.,
Docket No. 19-1533 (issued April 30, 2020); see also 20 C.F.R. § 10.607(b).
43

5 U.S.C. § 8124(a).

44

Chapter 2.1400.5 supra note 41.

OWCP actually referred to the Board’s October 31, 1991 decision affirming the termination of appellant’s
compensation benefits. However, OWCP has no jurisdiction to review a Board decision. The decisions and orders
of the Board are final as to the subject matter appealed and such decisions and orders are not subject to review, except
by the Board. See 20 C.F.R. § 501.6(d). Appellant had 30 days from the date of the Board’s October 31, 1991 decision
to file a petition for reconsideration with this Board of its decision. Id. at § 501.7. See also B.B., Docket No. 14-0464
(issued June 4, 2014).
45

10

evidence or argument as to whether it was sufficient to demonstrate clear evidence of error. It
specifically indicated that “the basis for this decision is outlined in the enclosure.” However,
OWCP did not enclose the basis for the decision. As such, the Board is precluded from reviewing
this decision.
The Board will therefore set aside OWCP’s April 25, 2019 decision and remand the case
for findings of fact and a statement of reasons, to be followed by an appropriate decision on
appellant’s untimely reconsideration request.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability commencing June 5, 1988, causally related to her accepted August 12, 1987 employment
injury. The Board further finds that OWCP improperly adjudicated appellant’s request for
reconsideration from the denial of her claim for a recurrence of disability before her simultaneous
request for an oral hearing. The Board also finds that the case is not in posture for decision with
regard to whether OWCP properly denied appellant’s request for reconsideration of her
termination decision as untimely filed and failing to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the April 1, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
IT IS FURTHER ORDERED THAT the April 25, 2019 decision of OWCP is set aside
and the case is remanded for further proceedings consistent with this decision of the Board.
Issued: August 5, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

